IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAULA G. ALCOCK,          §
                          §                      No. 334, 2016
    Appellant Below,      §
    Appellant,            §                      Court Below—Superior Court of the
                          §                      State of Delaware
    v.                    §
                          §                      C.A. No. N15A-07-007
DPNL LLC and UNEMPLOYMENT §
INSURANCE APPEAL BOARD,   §
                          §
    Appellees Below,      §
    Appellees.            §

                             Submitted: April 13, 2017
                             Decided:   July 11, 2017

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                    ORDER

         This 11th day of July 2017, upon consideration of the parties’ submissions on

appeal, it appears to the Court that:

         In its May 31, 2016 decision, the Superior Court correctly found that the

Unemployment Insurance Appeal Board properly denied Ms. Alcock’s request for

unemployment benefits based on her June 17, 2015 testimony before the Board that

she was medically unable to work.1 Under Delaware law, medical disability renders

an employee ineligible for unemployment benefits during the time of medical

disability.2



1   Alcock v. DPNL LLC, 2016 WL 3208059 (Del. Super. May 31, 2016).
2   19 Del. C. § 3314(8) (Supp. 2017).
       The Superior Court also correctly decided not to remand the case for further

proceedings. When Ms. Alcock appealed the Board’s decision to the Superior Court

as a self-represented party, she included with her opening brief a letter from a

physician claiming she was medically cleared to return to work as of June 22, 2015.3

An employee becomes eligible for unemployment benefits when her medical

disability ends.4 Because Ms. Alcock had not submitted the physician’s letter to the

Board in the first instance,5 the Board’s attorney wrote to the Superior Court and

requested that the court remand the case to the Board to consider the letter.6 The

Superior Court asked for an explanation of what would happen if the case was

remanded to the Board.7 The Board responded that if, as her physician concluded,

Ms. Alcock’s medical disability had ended, “were this case remanded and absent

any significant testimony or evidence to the contrary, the Board would reverse its

earlier decision and find that Ms. Alcock was medically able to work effective June




3 Docket at 10, Alcock v. DPNL LLC, Del. Super., C.A. No. N15A-07-007 (Oct. 7, 2015)
(appellant’s opening brief).
4 § 3314(8) (disqualification from receiving benefits due to medical disability terminates “when
the individual becomes able to work and available for work as determined by a doctor’s
certificate”).
5 Ms. Alcock’s letter from her physician was dated June 19, 2015, two days after the June 17
Board hearing. The letter cleared her to return to work on June 22, 2015, with no restrictions.
Ms. Alcock submitted the letter to the Superior Court on October 7, 2015, when she filed her
opening brief.
6 Docket at 11, Alcock v. DPNL LLC, Del. Super., C.A. No. N15A-07-007 (Oct. 26, 2015) (letter
from counsel requesting remand to Board).
7 Id. Docket at 12 (Mar. 28, 2016) (letter from court to parties regarding Board’s request to
remand).
                                               2
22, 2015.”8 In other words, if nothing changed following remand, Ms. Alcock would

be eligible to receive unemployment benefits. The Superior Court nonetheless

denied the Board’s request for a remand, ruling that “[b]ecause the Board’s decision

was manifestly correct and because the new ‘evidence’ submitted with this appeal

related to events occurring after the Board made its decision, the request to remand

the matter is denied.”9

       Instead of seeking a remand, the Board should have done what appears to be

the standard practice—request affirmance without prejudice to Ms. Alcock’s ability

to submit her physician’s recent letter with her change in status to the Board for its

consideration.10 Even without the Board’s explicit request, the Superior Court

probably contemplated this very result would occur—following affirmance of the

appeal, Ms. Alcock would submit the physician’s letter to the Board for

consideration. Ms. Alcock also could have avoided the dispute entirely if she had

followed the Board’s advice while this appeal was pending—“report to the Division




8 Id. Docket at 13 (Mar. 29, 2016) (response to court’s letter).
9 Alcock, 2016 WL 3208059, at *3.
10 See, e.g., Johnson v. Aetna Health Plans, 1997 WL 812619 (Del. Dec. 18, 1997) (affirming
Superior Court’s judgment without prejudice to the claimant’s right to submit her request for
reconsideration to the Unemployment Insurance Appeal Board); Nichols v. Kraft Foods, 2004 WL
2744615 (Del. Super. Oct. 29, 2004) (affirming decision of Unemployment Insurance Appeal
Board “without prejudice to the question whether at some point in time the claimant’s
disqualification from benefits may have terminated”). Cf. Lewis v. Allen Family Foods, 2011 WL
5357565 (Del. Super. Oct. 6, 2011) (affirming decision of Unemployment Insurance Appeal
Board, including Board’s assertion that the claim for benefits “must be reconsidered in light of the
doctor’s certificate that purports to establish [the claimant’s] availability to work”).
                                                 3
of Unemployment Insurance and reopen her claim with her doctor’s certificate.”11

She did not follow through. It might be that Ms. Alcock’s claim is now untimely,12

but that is no reason to quarrel with the result reached by the Superior Court. Thus,

we affirm the judgment of the Superior Court.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     Collins J. Seitz, Jr.
                                     Justice




11 Docket at 10, Alcock v. DPNL LLC & Unemployment Ins. Appeal Board, Del. Supr., No. 334,
2016 (Sept. 16, 2016) (Board’s letter to Clerk regarding appeal). Or, Ms. Alcock could have
submitted the physician’s letter to the Board in a motion seeking a rehearing of the Board’s
decision. See 19 Del. Admin. C. § 1201-7.0 (“At any time subsequent to a Board decision but
prior to the Board’s decision becoming final, any party to the appeal may request, by motion,
with notice to all parties, a rehearing before [the] Board.”).
12 According to the Board’s counsel, because Ms. Alcock failed to reopen the original claim in a
timely fashion, the time for pursuing that claim may have expired. Docket at 14, Alcock v.
DPNL LLC & Unemployment Ins. Appeal Board, Del. Supr., No. 334, 2016 (April 13, 2017)
(response to Clerk’s letter regarding appeal).
                                               4